Notte Rest. Corp. v 1626 Second Ave., LLC (2017 NY Slip Op 00951)





Notte Rest. Corp. v 1626 Second Ave., LLC


2017 NY Slip Op 00951


Decided on February 7, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 7, 2017

Friedman, J.P., Andrias, Moskowitz, Kapnick, Kahn, JJ.


600027/09 3048N 603492/09 3047N

[*1] Notte Restaurant Corp., et al., Plaintiffs-Respondents,
v1626 Second Avenue, LLC, Defendant-Appellant.
1626 Second Avenue, LLC, Plaintiff-Appellant, 
v Steven Salsberg, Defendant-Respondent, Nick Camaj, Defendant.


Kushnick Pallaci PLLC, Melville (Vincent T. Pallaci of counsel), for appellant.
James Glucksman, Rye Brook, for respondents.

Orders, Supreme Court, New York County (Marcy S. Friedman, J.), entered August 5, 2015, which denied the motions of 1626 Second Avenue, LLC (the defendant in the first action and the plaintiff in the second action) to enforce a default against plaintiffs in the first action and defendant Steven Salsberg in the second action, and vacated the defaults, unanimously affirmed, without costs.
The motion court providently exercised its discretion in vacating the defaults (Matter of Rivera v New York City Dept. of Sanitation, 142 AD3d 463, 465 [1st Dept 2016]), given that public policy favors the resolution of cases on the merits (id.), that Salsberg provided a reasonable excuse for the defaults (id. at 464), that it has already been determined that issues of fact exist concerning the lease and guaranty at issue in the two actions (see 1626 2nd Ave. LLC v Salsberg, 105 AD3d 432, 432-433 [1st Dept 2013]), and that 1626 failed to follow the court's directions for entering default judgments.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 7, 2017
CLERK